EXHIBIT 10.25
 
 
RELEASE


 
KNOW ALL PERSONS BY THESE PRESENTS that I, LEIGH PETERS, of the City of Calgary,
in the Province of Alberta, for and in consideration of the sum of six hundred
and seventy six thousand and two hunderd and fifty dollars($676,250.00), paid to
me by or on behalf of OILSANDS QUEST INC., a body corporate having an office in
the City of Calgary, in the Province of Alberta, less amounts withheld and paid
to Canada Revenue Agency (Revenue Canada) pursuant to provisions of the Income
Tax Act (the receipt of the balance whereof being hereby acknowledged), have
remised, released, and forever discharged, and by these presents I do for my
heirs, successors and personal representatives, remise, release and forever
discharge the said OILSANDS QUEST INC. (herein called the "Employer", which term
includes its respective owner, affiliates, subsidiaries, successors, assigns,
and predecessor companies) and its and their respective directors, officers,
agents, employees and insurers, of and from all actions, causes of action,
suits, debts, dues, sums of money, claims and demands whatsoever at law or in
equity which I ever had, or now have, or which I, or my heirs, successors or
personal representatives hereafter can, shall, or may have against the Employer
whatsoever arising out of or in any way related to my employment with the
Employer, or any discipline imposed upon me in respect of my employment, or the
termination thereof, and specifically including:
 
(a)  
any claims which I may have arising under any written employment agreement with
OILSANDS QUEST INC. but in particular under that Executive Employment Agreement
made between me and OILSANDS QUEST INC. as of August 1, 2008 and revised
effective March 4, 2011;

 
(b)  
any claims which I may have arising under the Retention Agreement made  between
me and OILSANDS QUEST INC. effective March 4, 2011;

 
(c)  
any claims which I may have arising under and by virtue of the Employment
Standards Code;

 
(d)  
any claims which I may have arising under or relating to any matter referred to
in the Alberta Human Rights Act; and

 
(e)  
any claims which I may have arising under or in any way connected with any
collateral benefit which may have been made available to me in connection with
my employment with the Employer, including but not limited to collateral
benefits such as life, short term disability or weekly indemnity, long term
disability, medical, dental, or vision care insurance or benefits (whether
provided through an insurance company or otherwise); employee assistance plan;
tuition or education benefits; pension; stock option agreements; and
company-supplied vehicle,

 
provided that nothing in this Release shall Release the Employer from any rights
of indemnity which I may have against the Employer in connection with third
party claims against me to the extent that such claims touch upon or are
connected to work undertaken by me on behalf of the Employer during the course
of my employment with OILSANDS QUEST INC.
 
And for the said consideration, I further agree not to make any claim or take
any proceeding against any other individual, body, or corporation who might
claim contribution or indemnity from the individuals or corporations discharged
through this Release.
 
Terms Confidential
 
I acknowledge and agree that the terms of settlement of my claim and this
Release are confidential and I covenant and agree to keep confidential all of
such terms and I will not disclose the terms of settlement to any party, other
than my spouse and my financial and legal advisors (and I will only disclose the
terms to them on the basis that they will keep the terms confidential), except
as may be required by law.
 
Indemnity
 
And for the said consideration, I agree to indemnify and hold the Employer
harmless from and against any claim made by Canada Revenue Agency (Revenue
Canada), Service Canada, the Employment Insurance Commission, or any other
government department or agency against the Employer with respect to any
non-deduction of income tax or employment insurance contributions from the
amount payable above, including any claim for taxes or contributions not
deducted, interest thereon, penalties, or charges, as well as any costs incurred
by the Employer in responding to any such claim, for legal or accounting
services, on a complete indemnity solicitor and his own client basis.
 
Opportunity to Obtain Legal Advice
 
I ACKNOWLEDGE that I have been provided with an opportunity to obtain
independent legal advice with respect to this Release and my settlement of any
claim that I may have against the Employer.
 
No Admission of Liability
 
I ACKNOWLEDGE that the taking of this Release shall not be construed as an
admission of any liability on the part of the Employer.
 
 
IN WITNESS WHEREOF I have executed this Release this _____day
of  _________________, 2011.
 
 


 
_____________________________               ______________________________
WITNESS                                                                LEIGH
PETERS

 
69

--------------------------------------------------------------------------------